Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “the present invention.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a function module” comprises of? 
            In claim 2, it is unclear what is meant by “pages on a screen by screen basis”. Does it mean different locations in the memory?
            In claim 3, it is unclear where “a current data read from instruction” and “a playback instruction” are from .
            In claim 6, it is unclear what “an interface” comprises of? It appears that it is not shown in any of drawings.

            In claim 9, it is unclear what “a terminal device” comprises of It appears that the specification does not provide sufficient details about the “terminal device”.
            In claim 10, it is unclear what “a data collection module”, “a data storage module”, “a request sending module” , “a processing result information receiving module”, and “a processing result information output module” comprise? 
             In claim 11, it is unclear what is meant by “pages on a screen by screen basis”. Does it mean different locations in the memory?
             In claim 12, it is unclear where “a current data read from instruction” and “a playback instruction” are from .
             In claim 15, it is unclear what “a multi window display module”? 
             In claim 16, it is unclear what “a baud rate obtaining module”, “a sampling frequency determining module” comprise of? Furthermore, it is unclear how “a baud rate obtaining module”, “a sampling frequency determining module” are interrelated and associated with other modules as recited in claim 10?
            In claim 19, it is unclear what “a terminal device”  is and what is its function.
             In claim 20, it is unclear what “a function module” comprises of?  line 4, “may be executed” is improper claimed language.
 	The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the disclosure does not provide sufficient structures for  “a function module” as recited in claims 1 and 20  and “a data collection module”, “a data storage module” , “ a request sending module”, “a processing result information receiving module” , “a processing result information output module” as recited in claim 10. Therefore, the operations of the method and apparatus of the instant claims 1-20  are not clear.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Batson et al (Pat# 4,821,030).
As to claim 1, Batson et al disclose an apparatus as shown in figure 2 having plugins (20,22,24) and digitizer (30) for  collecting measured data, memory management (34) for storing the measured data in a storage space (32),a processor means (44,46,48)   for sending a measured data read request to at least one function module (36,38) to read the measured data from the storage space (32) according to the measured data read request respectively and process the measured data , respectively  receiving processing result information that is returned after the at least one function module processes the measured data and  a driver (40) & screen (17)outputting the processing result information. It is noted that the term “function module” is a broad term, therefore any electronic components such as  a combination of a display controller (36) and display memory (38) is qualified as function module. 
As to claim 3, it appears that the measured data read request is generated based on a current data read instruction or based on a playback instruction.
As to claim 4, it appears that the processor means (44,46,48) provides the sending a measured data read request to at least one function module, to cause the at least one function module to read the measured data from the storage space according to the read measured data request, respectively, and process the measured data comprises: when the measured data read request is generated based on the current data read instruction, sending a measured data read request to at least one function module, to cause the at least one function module to read the measured data from the storage space in real time according to the measured data read request, respectively, and process the measured data; and when the measured data read request is generated based on the playback instruction, sending a measured data read request to at least one 
As to claim 5, it appears that the outputting processing result information by the driver display (40) and screen (17) would inherently   comprises: converting the processing result information into an image, and displaying the image on an interface.
9.	Claim 20  is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Batson et al (Pat# 4,821,030).
As to claim 20, Batson disclose an oscilloscope as shown in figure 2 comprising: at least one processor (14) ; and a memory (46,48) communicably connected to the at least one processor (14) , wherein the memory stores instructions that may be executed by the at least one processor and that is executed by the at least one processor, so that the at least one processor  is configured to collect measured data; store the measured data in a storage space (32); send a measured data read request to at least one function module (36,40), to cause the at least one function module to read the measured data from the storage space according to the measured data read request, respectively, and process the measured data; respectively receive processing result information that is returned after the at least one function module (36,40) processes the measured data; and output the processing result information through a screen (17). . It is noted that the term “function module” is a broad term, therefore any electronic components such as  a combination of a display controller (36) and display driver (40) is qualified as function module
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Dagostino (pat# 4,346,333) discloses  Position Control Circuit For A Digital Oscilloscope.
	Rose (pat# 4,072,851) discloses Waveform Measuring Instrument With Resident Programmed Processor For Controlled Waveform Display And Waveform Data Reduction And Calculation.
	Kareem et al (pat# 4,843,309) disclose Waveform Measuring Instrument With Resident Programmed Processor For Controlled Waveform Display And Waveform Data Reduction And Calculation.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867